WEINFELD, District Judge.
Upon a review of the pleadings and contentions of the respective parties, I am persuaded that the issues of custom, practice, and the oral agreement, as alleged in the complaint, require that the deposition be taken by oral examination and that written interrogatories would be quite inadequate.1
Accordingly, the motion to vacate the notice for the deposition of the plaintiff by oral examination is denied, but the order to be entered may contain an appropriate provision that, at plaintiffs option, the examination may be conducted at Pendleton, Oregon, or Lewiston, Idaho, provided it defrays the expenses of defendant’s attorneys (they having waived counsel fees), as outlined in Morrison Export Co. v. Goldstone, D.C., 12 F.R.D. 258; Worth v. Trans World Films, D.C., 11 F.R.D. 197.
Settle order on notice.

. See V. O. Machinoimport v. Clark Equipment Co., D.C., 11 F.R.D. 55; Worth v. Trans World Films, D.C., 11 F.R.D. 197.